Order, so far as appealed from by plaintiff, denying plaintiff’s motion to strike out the second, third and fourth defenses contained in the amended answer of the defendant, Transit Building, Inc., unanimously affirmed. Order, so far as appealed from by said defendant, unanimously reversed, with twenty dollars costs and disbursements to the defendant, and the motion to strike out the first, fifth and sixth defenses denied. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.